Citation Nr: 0432872	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  00-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pains. 

2.  Entitlement to an increased rating for left shoulder 
disability, evaluated as 10 percent disabling prior to 
January 28, 2004, and as 20 percent disabling from January 
28, 2004.

3.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
tinea pedis of the left foot.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

6.  Entitlement to an increased (compensable) rating for 
numbness of the hands.

7.  Entitlement to an increased (compensable) rating for 
headaches.

8.  Entitlement to an increased (compensable) rating for 
residuals of a chin laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1977 to 
December 1997.  Service in Southwest Asia is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The veteran 
testified before the undersigned at a hearing held in 
Washington, DC in September 2004.  Additional evidence was 
received at that hearing, for which a waiver of initial RO 
consideration was provided by the veteran.

The Board notes that while the RO initially found that the 
veteran did not appeal an October 1998 rating decision which 
denied entitlement to service connection for disability 
manifested by chest pains, the veteran submitted a statement 
in May 1999 which the Board construes as a notice of 
disagreement with the October 1998 denial of service 
connection for the chest pain disorder; the record reflects 
that following a September 2000 statement of the case 
addressing the underlying issue of service connection for a 
chest pain disorder, the veteran effectively submitted a 
timely substantive appeal as to that issue.  The Board notes 
in passing that in the period since the veteran's May 1999 
statement, the RO reopened the veteran's claim, and has, 
since February 2002, addressed the claim on the merits. 

The Board notes that the issue of entitlement to service 
connection for back disability was initially developed for 
appellate review, but that service connection for the 
referenced disorder was granted in February 2002.  See 
generally, Grantham v. Brown, 114 F.3d 1156 (1997).

The issue of entitlement to service connection for disability 
manifested by chest pains is addressed in the instant action.  
The remaining issues listed on the title page of this action 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a disability manifested by chest 
pains.


CONCLUSION OF LAW

The veteran does not have disability manifested by chest 
pains which is the result of disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

An October 1998 rating decision denied entitlement to service 
connection for disability manifested by chest pains.  The 
record reflects that the veteran was provided with notice of 
the October 1998 rating decision, and was provided with a 
statement of the case in September 2000 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran was specifically advised by VA, 
via a November 2003 correspondence, of what information and 
evidence was necessary to substantiate his claim, and 
informed as to what evidence VA would obtain on his behalf 
and of what evidence he was responsible for submitting.  The 
November 2003 correspondence also suggested submitting any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  His claim was re-adjudicated in an 
April 2004 supplemental statement of the case, which also 
provided him with the text of the regulations implementing 
the VCAA.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
November 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and his claim was re-adjudicated in an April 
2004 supplemental statement of the case.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
evidence on file includes service medical records, military 
hospital records for July 1998 to November 1999, private 
medical records for March 1999 to July 2002 (including from 
Drs. A. Patel, H. Patel, and from Urgent Care of 
Jacksonville, Jacksonville Orthopedic Clinic, and Onslow 
Memorial Hospital), and VA treatment records for August 2000 
to August 2004.  The Board notes that while the veteran 
contends he has received VA treatment since January 1998, at 
his hearing before the undersigned the veteran indicated that 
since service he has experienced only one additional episode 
of chest pain, occurring in 2002.  The Board accordingly 
concludes that VA's duty to assist the veteran in obtaining 
records in support of his claim has been fulfilled.

The record also reflects that the veteran was afforded a VA 
examination in July 1998 in connection with his claim.  The 
examiner at that time acknowledged the veteran's complaints, 
but essentially found no current evidence of any disability 
manifested by chest pains.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



Factual background

Service medical records for the veteran show that at a re-
enlistment examination in April 1987, he reported that "many 
years ago" he had experienced a single episode of chest pain 
secondary to a chest cold.  He presented in July 1988 with 
chest pain and shortness of breath attributed to left 
pneumonitis.  In June 1993 he presented with complaints of 
experiencing a one-minute episode of chest pain earlier that 
morning; he was diagnosed with non-cardiac chest pain.  A 
June 1997 entry noted a history of two episodes of atypical 
chest pain occurring in Japan.  The report of his retirement 
examination notes that he experienced two episodes of sharp 
chest pain in 1988 and 1993 which were non-cardiac in nature.  
No pertinent abnormalities were noted on physical 
examination.

The veteran was afforded a VA examination in July 1998, at 
which time the examiner noted that all episodes of chest pain 
reported by the veteran were associated at some point with 
bouts of bronchitis which had resolved.  Physical examination 
of the chest revealed an occasional faint wheeze on 
inspiration, but no other abnormalities.  The examiner did 
not provide a diagnosis with respect to the veteran's chest 
pain complaints. 

On file are military hospital records for July 1998 to 
November 1999 which show that the veteran presented in July 
1998 with complaints of shortness of breath and left-sided 
sharp intermittent pains; he was diagnosed with bronchitis.  
In October 1998 a recent complaint of chest pain was 
attributed to chest wall pain, possibly secondary to muscle 
strain.  In November 1998 he reported a three-day history of 
parasternal chest pain, which was reproducible with pressure; 
he was diagnosed with chest wall pain.  The remaining records 
are silent for any further reference to chest pain.

Of record are private medical reports for March 1999 to July 
2002, which are silent with respect to chest pain complaints, 
other than for a March 1999 entry documenting the veteran's 
assertion that he occasionally experienced chest pain.

On file are VA treatment records for August 2000 to August 
2004 which show that the veteran in August 2003 reported 
experiencing chest pain in service; he denied any current 
chest pain.  The records are otherwise silent for any 
reference to chest pains. 

At his September 2004 hearing before the undersigned, the 
veteran testified that he experienced up to three episodes of 
chest pain in service, but was told that the pains were not 
cardiac in origin; he indicated that he was given medication 
to relieve the symptoms in service.  He additionally 
testified that following service he had experienced only one 
recurrence of chest pain, and that this episode occurred in 
2002.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, if that disability became manifest either during 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and if that 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  In addition, a qualifying chronic disability means 
a chronic disability resulting from any of the following (or 
any combination of the following): An undiagnosed illness; 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  38 C.F.R. § 3.317 (2004).

Although service medical records document two episodes of 
chest pain in service, those records are silent for any 
recurrence of chest pains after 1993, and the report of the 
veteran's retirement examination is negative for any chest 
complaints or abnormal findings.  The first episode was 
attributed to pneumonitis, and the second, while not 
attributed to a known diagnosis, was nevertheless described 
by the veteran as lasting about one minute, without 
recurrence.  The July 1998 VA examiner, after reviewing the 
veteran's history, concluded that the veteran's chest pain 
complaints were attributable to bouts of bronchitis which 
were successfully treated; the examiner did not diagnose the 
veteran with any current disability manifested by chest pain, 
and did not suggest the veteran otherwise had such a 
disability.

Although the veteran was thereafter treated for three 
episodes of chest pain, the first (occurring in July 1998) 
was attributed to bronchitis; the second (occurring in 
October 1998) was attributed to a possible muscle strain; and 
the third (in November 1998) was described as chest wall pain 
and was reproducible with pressure.  None of the medical 
records on file since November 1998 show treatment for any 
further complaints of chest pain, and the veteran at his 
hearing indicated that he actually has experienced only one 
episode of the type of chest pain he had in service.

In short, there is no indication of any chronic disability 
manifested by chest pains in service, and no evidence of any 
such disability since service.  At most, the post-service 
evidence shows that in 1998 (but not thereafter) the veteran 
experienced chest pain secondary to either an acute 
respiratory condition or to a type of muscle strain.  While 
the veteran himself contends that he has a chest pain 
disorder which is related to service, as a layperson, he is 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2004).

Given the absence of any medical evidence suggesting that the 
veteran has a chest pain disorder, rather than chest pains as 
a symptom of acute episodes of respiratory or muscle strain 
conditions, the Board finds that the preponderance of the 
evidence demonstrates that the veteran does not have a 
current disability manifested by chest pains.

Given the veteran's service in Southwest Asia, the Board has 
considered whether the provisions of 38 C.F.R. § 3.317 are 
applicable.  As discussed above, however, there is no 
competent evidence showing that the veteran has any chest 
pain disorder, whether attributable to a known diagnosis or 
not.  Moreover, the veteran himself reports that the type of 
chest pain he experienced in service has occurred only once 
since service.  Nor does the veteran allege that his chest 
pains are secondary to an undiagnosed illness.  Given the 
absence of any evidence of a chest pain disorder, and the 
lack of documentation in the medical records since November 
1998 of any chest pain, the Board finds that the provisions 
of 38 C.F.R. § 3.317 are not applicable.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for disability manifested by chest 
pains.  Thus the benefit-of-the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disability manifested 
by chest pains is denied.


REMAND

At his September 2004 hearing before the undersigned, the 
veteran testified that he has received treatment since 
January 1998 at the VA Medical Center (VAMC) located in 
Fayetteville, North Carolina, at a Jacksonville, North 
Carolina VA facility (apparently a satellite outpatient 
clinic of the Fayetteville VAMC), and at the Winston-Salem, 
North Carolina VAMC.  Review of the record discloses that the 
earliest VA treatment records on file are dated in August 
2000.  When he reported for VA examinations conducted in July 
1998 and July 1999, the veteran identified non-VA sources of 
treatment for the disorders at issue, but did not suggest he 
was receiving any VA treatment.

It is not clear from the veteran's testimony as to which 
disorders at issue were treated by VA prior to August 2000.  
Unfortunately, the record reflects that the RO has not made 
any effort to secure VA treatment reports for the veteran.  
Given that the VA treatment records identified by the veteran 
for the period prior to August 2000 are potentially relevant 
to his increased ratings claims, the Board will remand those 
issues in order for the RO to attempt to obtain the 
referenced VA records.

Turning to the claim for a compensable rating for headaches, 
the record reflects that the veteran has been treated for a 
number of years for headaches which, since at least 2001, 
have been considered migrainous in nature.  In a June 2003 
statement, a VA nurse expressed her opinion that the 
veteran's headaches are debilitating, also noting that he 
experiences his headaches up to four times each week.  The 
veteran has alleged that his headaches interfere markedly 
with his employment.

At a January 2004 VA fee basis examination the veteran 
reported experiencing headaches up to four times each week, 
with an incapacitating episode occurring once each week.  The 
examiner concluded that the veteran's headaches appeared 
migrainous in nature, but did not adequately address the 
impact of the veteran's headaches on his employment.  Under 
the circumstances, the Board is of the opinion that the 
veteran should be afforded another VA examination of his 
headaches.

With respect to the veteran's hand numbness, treatment 
records on file show that he has been diagnosed on several 
occasions with carpal tunnel syndrome, and the record 
reflects that his disorder is currently evaluated under the 
diagnostic code pertaining to paralysis of the median nerve.  
At the January 2004 VA fee basis examination, the examiner 
concluded that the veteran's hand numbness was not 
characteristic of any nerve distribution.  The examination 
notably did not include any diagnostic testing, and the last 
report of such diagnostic testing (a private nerve conduction 
study suggestive of carpal tunnel syndrome) is dated in 
September 1998.  In light of the above, the Board is of the 
opinion that another VA examination of the veteran, with 
appropriate diagnostic testing, would be helpful in the 
adjudication of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he 
specifically identify the name of 
each VA facility from which he 
received treatment since January 
1998 for the service-connected 
disorders at issue in the instant 
appeal.  The RO should attempt to 
obtain and associate with the claims 
file medical records from any VA 
facility identified by the veteran 
for January 1998 to the present 
which have not been secured 
previously.  In any event, the RO 
should obtain any medical records 
for the veteran from the VAMCs in 
Fayetteville and Winston-Salem, 
North Carolina, and from the 
Jacksonville, North Carolina VA 
facility, for January 1998 to the 
present.

2.  The RO should then arrange for 
the veteran to undergo a VA 
neurological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's headaches; 
and the nature, extent and severity 
of the numbness of the veteran's 
hands.  All indicated studies, 
including electromyograph studies, 
should be performed, and all 
findings should be reported in 
detail.  The examiner should provide 
an opinion as to whether any of the 
headaches the veteran experiences 
are prostrating in nature, and, if 
so, describe the frequency with 
which the veteran experiences such 
headaches in terms of the average 
number of prostrating headaches 
experienced each month.  The average 
length of a prostrating headache 
should also be identified.  The 
examiner should also provide an 
opinion concerning the impact of the 
veteran's headaches on the veteran's 
ability to work.

The examiner should also provide an 
opinion, with respect to each of the 
veteran's hands, as to whether any 
hand numbness present is most 
accurately characterized as: (1) 
mild incomplete paralysis; (2) 
moderate incomplete paralysis; (3) 
severe incomplete paralysis; or (4) 
complete paralysis.

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.  

3.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues remaining 
on appeal.  Consideration should be 
given to the potential applicability 
of 38 C.F.R. § 3.321(b)(1) (2004).  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



